

EXHIBIT 10.3


SUPPLEMENTAL PENSION BENEFIT PLAN
as Amended and Restated as of January 1, 2003






SECTION 1. INTRODUCTION


1.1 Background. Caterpillar Inc. has amended the Retirement Income Plan to limit
the monthly amount payable to employees, retired employees and former employees
who are receiving pension benefits under that plan so that benefits payable
under that plan cannot exceed the maximum pension benefit limitations imposed by
Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as amended
(the "Code"). This Supplemental Pension Benefit Plan (the "Plan"), as set forth
in the succeeding Sections of this document, provides additional pension
benefits to persons hereinafter described who are eligible for benefits under
this Plan and supplements monthly amounts of retirement income payable under
such Retirement Income Plan. The Plan has also been amended to provide benefits
that would have accrued under the Retirement Income Plan but for the employee’s
election to defer salary or incentive compensation under the Company’s
Supplemental Employees’ Investment Plan or Deferred Employees’ Investment Plan.


1.2 Use of Terms. Certain terms, as used in this Plan, are defined in Section 8
or elsewhere in this Plan, and are capitalized, and when so used shall have the
defined meanings given to them in this Plan.


SECTION 2. ELIGIBILITY


2.1 Eligibility for and Accrual of Benefits. The Plan, as set forth below,
applies only to persons who from time to time are receiving, are eligible to
receive or are accruing retirement income on or after the Effective Date under
the Retirement Income Plan. An employee shall accrue benefits under this Plan in
accordance with the provisions of subsections 3.1, 3.2 and 3.4 hereof so long as
he remains covered under the Retirement Income Plan and 1) his compensation
exceeds the limitation imposed by Code Section 401(a)(17), as adjusted for
cost-of-living pursuant to that Section, 2) his benefits under that plan are
limited by Code Section 415, as adjusted for cost-of-living pursuant to that
Section, or 3) he loses benefits that would have accrued under the Retirement
Income Plan but for his election to defer salary or incentive compensation under
the Company’s Supplemental Employees’ Investment Plan or Deferred Employees’
Investment Plan.


SECTION 3. PAYMENT OF BENEFITS


3.1 Benefit Formula. A monthly supplemental pension benefit will be payable
under this Plan to an Eligible Person in each month equal to the excess of (a)
the amount of retirement income that would be payable to such person for that
month under the Retirement Income Plan but for the limitations contained in
subsections 4.6 and 4.8 of the Retirement Income Plan, as amended, over (b) the
amount actually paid to such person for that month under the Retirement Income
Plan.


For all purposes of the Plan, the amount of retirement income under the
Retirement Income Plan shall be calculated as if any lump sum base salary
adjustment (including any variable base pay) or discretionary award were
included in determining an Eligible Person's Total Earnings.
 
Page 1

--------------------------------------------------------------------------------


 
3.2 Future Adjustments. Supplemental pension benefit amounts payable under this
Plan may be adjusted to take into account future amendments to the Retirement
Income Plan, increases in retirement income that are granted under the
Retirement Income Plan due to cost-of-living increases or other factors and
adjustments made by the Secretary of the Treasury (in regulations or otherwise)
to the limitations under Code Sections 401(a)(17) and 415 such that the total
amount payable to an Eligible Person under this Plan and the Retirement Income
Plan shall equal the monthly amount of retirement income that would be payable
under the Retirement Income Plan in the absence of subsections 4.6 and 4.8 of
the Retirement Income Plan.


3.3 Commencement of Benefits. Benefits shall commence under this Plan on the
first day of the month on or after the Effective Date that benefits become
payable to an Eligible Person in accordance with subsection 3.1 hereof and shall
continue thereafter so long as benefits are payable in accordance with
subsections 3.1 and 3.2 hereof.


3.4 Elective Deferrals. A monthly supplemental pension benefit shall be payable
under this Plan to an Eligible Person in an amount equal solely to the amount of
benefits that he would have accrued under the Retirement Income Plan but for his
election to defer salary or incentive compensation under the Company’s
Supplemental Employees’ Investment Plan or Deferred Employees’ Investment Plan;
provided, however, that such benefit shall not duplicate any benefit provided
pursuant to subsections 3.1 or 3.2 hereof.


SECTION 4. OPTIONAL RETIREMENT BENEFITS


If, in lieu of monthly normal retirement income payable under the Retirement
Income Plan, an Eligible Person receives optional retirement benefits under that
plan, then optional pension benefits (to the extent not otherwise payable under
the Retirement Income Plan because of the limitations contained in subsections
4.6 and 4.8 thereof) will also be payable in the same form under this Plan;
except that the joint and survivor annuity described in subsection 6.3 of the
Retirement Income Plan, as amended, shall be applicable solely to benefits
payable under that plan and shall not be available under this Plan.


SECTION 5. FINANCIAL PROVISIONS


No funding of benefits shall be required, and any benefits payable under this
Plan shall be payable by the Company.


SECTION 6. AMENDMENT AND TERMINATION


While the Company expects and intends to continue the Plan, it must necessarily
reserve the right to modify, amend or terminate the Plan in whole or in part, at
any time. Accordingly, the Company reserves the right to amend, modify, suspend
or terminate the Plan, in whole or in part, at any time by action of its Board
of Directors; provided, however, that the Vice-President of Human Services
Division, acting together with the Chairman of the Board of the Company, may
amend this Plan if such amendment does not involve an annual cost to the
employers under this Plan of more than $500,000 per year and if such amendment
does not change the duties and responsibilities of the committees and persons
designated to administer this Plan.
 
Page 2

--------------------------------------------------------------------------------

 

SECTION 7. MISCELLANEOUS PROVISIONS APPLICABLE TO THE PLAN


7.1 Vested Rights. Any Eligible Person who is fully vested in his retirement
income benefits under the Retirement Income Plan shall be fully vested in his
right to receive his accrued additional pension benefits under this Plan upon
his retirement under the Retirement Income Plan; and any such pension benefits
so vested and accrued shall be non-forfeitable.


7.2 Benefits Not Assignable. Except insofar as may be contrary to federal law or
to the laws of any state and jurisdiction in the premises and except as further
provided hereunder, benefits under the Plan are not in any way subject to the
debts or other obligations of the persons entitled to such benefits, and may not
be voluntarily or involuntarily sold, transferred or assigned; except that


(a) any person who is entitled to benefits under this Plan may assign his
benefits hereunder to the Company for the sole purpose of repaying (in whole or
in part) the amount of any overpayment made under this Plan;


(b) any person entitled to benefits under this Plan also may assign any portion
of such benefits otherwise due hereunder to any lawful taxing authority for the
purpose of payment of any taxes which are due or may become due on account of
such benefits; and


(c) any person entitled to benefits under this Plan may assign such benefits to
a bank for the purpose of depositing them in his account in such bank, provided
such assignment is pursuant to and in accordance with a current applicable bank
agreement between such person and the bank and is filed with the Company.


Any assignment made in accordance with the foregoing, except one made pursuant
to paragraph (a) above, shall be revocable at any time by the person who shall
have authorized it, and any payment pursuant to any such assignment will
constitute a complete discharge of any liability under the Plan for payment of
such amount.


7.3 Plan Administered by Company. The Plan will be administered by the Company,
and the Company reserves the power to adopt such rules of procedure and
regulations, which shall be applied in a uniform and nondiscriminatory manner,
as it deems necessary to administer the Plan and to determine all questions
arising under the Plan; provided, however, that the Company, by resolution of
its Board of Directors, may designate any person, committee, board or similar
body to act as named fiduciary or fiduciaries under the Plan and allocate any
and all of its duties and responsibilities under the Plan to such named
fiduciary or fiduciaries. If the Board of Directors allocates any of its duties
and responsibilities under the Plan to a named fiduciary, such named fiduciary
shall be substituted for the Company wherever such term appears under the Plan
with respect to any duties and responsibilities so allocated. Such named
fiduciary or fiduciaries may designate other persons to carry out its fiduciary
responsibilities under the Plan.


7.4 Facility of Payment. If the Company shall receive evidence satisfactory to
it (1) that a payee entitled to receive any payment provided for in the Plan is
physically or mentally incompetent to receive such payment and to give a valid
release therefor, (2) that another person or an institution is then maintaining
or has custody of such payee, and (3) that no guardian, committee or other
representative of the estate of such payee shall have been duly appointed, the
Company, in its discretion, may make the payment to such other person or
institution and the release of such other person or institution shall be a valid
and complete discharge for the payment. In the absence of the appointment of a
legal guardian, any minor's share may be paid to such adult or adults as have,
in the opinion of the Company, assumed the custody and principal support of such
minor.
 
Page 3

--------------------------------------------------------------------------------

 
 
7.5 Company Action. Any action (to the extent not allocated under subsection
7.3) required or permitted to be taken by the Company under the Plan (other than
to amend or terminate the Plan) may be taken by the Vice-President of Human
Services Division or the Chairman of the Board of the Company or any other
person designated by either or both of them. The Plan shall be amended or
terminated in accordance with the provisions of Section 6.


7.6 Small Payments. If the monthly amount of supplemental pension benefits to
which any person is entitled under the provisions of this Plan at any time shall
be less than twenty dollars ($20) per month but more than nine dollars and
ninety-nine cents ($9.99), pension payments may be made quarterly, each such
quarterly payment to be in an amount equal to the sum of the monthly amounts
that would otherwise have been payable during the same quarter, and to be made
on the first day of the third month of such quarter. If the monthly benefits to
which any person would otherwise be entitled under the plan at any time shall be
less than ten dollars ($10) per month, there may be paid to such person, in lieu
of monthly pension payments, a cash payment in an amount which is the actuarial
equivalent (as determined by the Actuary) of such monthly pension benefits.


SECTION 8. DEFINITIONS


As used herein:


8.1
"Actuary" means an actuary selected by the Company who is not an employee of the
Company and who is a Fellow of the Society of Actuaries, or a firm of actuaries
selected by the Company, at least one of the members or officers of which is a
Fellow of the Society of Actuaries.



8.2
“Company" means Caterpillar Inc. or any successor to it by merger,
consolidation, reorganization or otherwise.



8.3
"Effective Date" means January 1, 1976.



8.4
"Eligible Person" means a person described in subsection 2.1 of the Plan.



8.5
"Plan" when used without any modification or qualification thereof means this
Supplemental Pension Benefit Plan.



8.6
"Retirement Income Plan" means the Retirement Income Plan which has been adopted
by Caterpillar Inc. and certain of its subsidiaries.

 
Page 4

--------------------------------------------------------------------------------
